NUMBERS 13-09-00682-CR

						 13-09-00683-CR
						 13-09-00684-CR
						 13-09-00685-CR
						 13-09-00686-CR
						 13-09-00687-CR
						 13-09-00688-CR
						 13-09-00689-CR
						 13-09-00690-CR
						 13-09-00691-CR

COURT OF APPEALS


THIRTEENTH DISTRICT OF TEXAS


CORPUS CHRISTI - EDINBURG

 

IN RE:  ARNOLD W. SCHUENEMANN
 

On Petitions for Writ of Mandamus
 

MEMORANDUM OPINION

Before Justices Rodriguez, Garza, and Benavides
Memorandum Opinion Per Curiam

	Relator, Arnold W. Schuenemann, filed ten petitions for writ of mandamus in which
he requests that this Court direct respondent, the Honorable George "Bill" Robinson,
presiding judge of the Municipal Court of Yorktown, Texas, to rule on relator's "Motion to
Plea In-Absentia for Misdemeanor Offense" dated April 15, 2009, including relator's
request for the trial court to pronounce punishment in ten different criminal cause numbers,
and for credit for time served in the DeWitt County Jail and Texas Department of Criminal
Justice-Institutional Division.
	This Court, having reviewed and fully considered relator's petitions, is of the opinion
that we lack jurisdiction to issue a writ of mandamus against a municipal court judge.  See
Tex. Gov't Code Ann. § 22.221 (Vernon 2004) (noting that a court of appeals may issue
a writ of mandamus only against a judge of a district or county court in the court of appeals
district).  Accordingly, relator's petitions for writ of mandamus are DISMISSED FOR WANT
OF JURISDICTION.

							PER CURIAM

Do not publish.
Tex. R. App. P. 47.2(b).

Delivered and filed the 
30th day of December, 2009.